Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 1 of 19 PageID #: 50
                                                                                     FILED: 3/23/2020 1:19 PM
                                                                                     David Trantham
                                                                                            Trentham
                                                                                     Denton County District Clerk
                                                                                     By: Kristie Kaviani, Deputy


                             CAUSE NO.
                             CAUSE                20-2625-393
                                                  20-7625-393

AXIS BUCK
     BUCK RETAIL,
          RETAIL,LLC
                  LLC                                                 IN THE
                                                                         THE DISTRICT
                                                                             DISTRICTCOURT
                                                                                      COURT

                 Plaintiff
                 Plaintiff

v.
V.                                                                    DENTON
                                                                      DENTON COUNTY,
                                                                             COUNTY,TEXAS
                                                                                     TEXAS



ALLIED
ALLIED PROPERTY
       PROPERTYAND
                ANDCASUALTY
                    CASUALTY
INSURANCE COMPANY
INSURANCE  COMPANY                                                              JUDICIAL DISTRICT
                                                                                JUDICIAL DISTRICT

                 Defendant



                             BUCKRETAIL
              PLAINTIFF AXIS BUCK RETAIL LLC'S
                                         LLC'S ORIGINAL
                                               ORIGINAL PETITION
                                                        PETITION



   THE HONORABLE
TO THE HONORABLEJUDGE
                 JUDGEOF
                       OFSAID
                          SAID COURT:
                              COURT:

         COMES NOW, Axis
         COMES NOW,      BuckRetail
                    Axis Buck RetailLLC's,
                                     LLC's,(hereinafter
                                            (hereinafter   referred
                                                        referred to asto"Plaintiff'),
                                                                         as "Plaintiff'), complaining
                                                                                      complaining of of


       Propertyand
Allied Property andCasualty
                    Casualty   Insurance
                            Insurance    Company,
                                      Company,       (hereinafter
                                               (hereinafter referredreferred  to as "Defendant")
                                                                      to as "Defendant")          and for
                                                                                         and for cause of cause of


action would
action wouldrespectfully
             respectfullyshow
                           show unto
                              unto thisthis Honorable
                                        Honorable CourtCourt andas
                                                        and Jury Jury  as follows:
                                                                   follows:


                                   DISCOVERY CONTROLPLAN
                                   DISCOVERY CONTROL PLAN

1. Plaintiff intends
1. Plaintiff intendsfor
                     fordiscovery
                         discoveryto to
                                     be be conducted
                                        conducted underunder
                                                        LevelLevel 3 of Texas
                                                              3 of Texas       Rule
                                                                         Rule of CivilofProcedure
                                                                                         Civil Procedure
                                                                                                  190.4 190.4


     and affirmatively
     and  affirmativelypleads
                        pleads  that
                              that thisthis
                                         suitsuit is not
                                              is not     governed
                                                     governed by thebyexpedited-actions
                                                                       the expedited-actions
                                                                                        process process
                                                                                                of Texas of Texas
                                                                                                         Rule of Rule of


     Civil Procedure  169because
           Procedure 169  because   Plaintiff
                                 Plaintiff    seeks
                                           seeks    monetary
                                                 monetary relief relief
                                                                 of overof$100,000.00.
                                                                           over $100,000.00.


                                                PARTIES

                anindividual
2. Plaintiff is an
2.                 individualresiding
                              residinginin Denton
                                         Denton   County,
                                                County,    Texas.
                                                        Texas.


   Allied Property
3. Allied
3.                  andCasualty
          Property and  Casualty   lnsurance
                                Insurance    Company
                                          Company       is a foreign
                                                  is a foreign        insurance
                                                                insurance       company
                                                                          company engagingcngaging
                                                                                           in the  in the


     businessofofinsurance
     business      insurance   in the
                           in the  StateState of Texas.
                                          of Texas.      Defendant
                                                    Defendant may bemay  be with
                                                                     served served  with by
                                                                                 process process
                                                                                            servingby
                                                                                                    itsserving its




PlaintiffAxis
Plaintiff Axis BuckRetail
               Buck RetailLLC's Original Petition
                          LLC'sOriginal  Petition                                                    Page I 111
                                                                                                     Page
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 2 of 19 PageID #: 51




    registered agent of service, Corporation
                                 Corporation Service
                                             Service Corporation,
                                                     Corporation, located
                                                                  located at
                                                                          at the following address: 211 East

     m
    7 Street,
       Street,Suite
               Suite620,
                     620, Austin,
                          Austin, TX
                                  TX 78701-3218.


                                              JURISDICTION

4. The Court
       Court has jurisdiction
                 jurisdiction over
                              over this
                                    this cause
                                         cause of
                                               of action
                                                  action because
                                                         because the
                                                                 the amount
                                                                     amount in controversy
                                                                               controversy is within the
                                                                                                     the


    jurisdictional limits of the Court.


5. The Court has jurisdiction over Defendant
                                   Defendant Allied
                                             Allied Property
                                                    Property and Casualty
                                                                 Casualty Insurance
                                                                          Insurance Company
                                                                                    Company because
                                                                                            because


    Defendant is a foreign insurance
                           insurance company
                                     company that
                                             that engages
                                                  engages in
                                                          in the
                                                             the business
                                                                 business of insurance in the State of Texas


    and Plaintiffs causes
    and Plaintiff's causes of action arise
                           of action arise out
                                           out of Defendant's
                                                  Defendant's business
                                                              business activities
                                                                       activities in
                                                                                  in the
                                                                                     the State of
                                                                                               of Texas.
                                                                                                  Texas.


    Specifically, Allied Property
                         Property and
                                  and Casualty
                                      Casualty Insurance
                                               Insurance Company
                                                         Company sought
                                                                 sought out and marketed for insurance in


    Texas and has "purposefully availed"
                                availed" itself
                                         itself of
                                                of the privilege
                                                       privilege of conducting activities in Texas. Kelly
                                                                                                    Kelly v.
                                                                                                          v.


    General Interior Constr.,Inc.,
    GenerallnteriorConstr.,   Inc., 301 S.W.3d 653, 660-61 (Tex. 2010).


                                                   VENUE

6. Venue              Denton County,
   Venue is proper in Denton County, Texas,
                                     Texas, because
                                            because the Property is situated in Denton
                                                    the Property                Denton County,
                                                                                       County, Texas.


    TEX. CIV. PRAC. & REM. CODE § 15.032.


                                                   FACTS

7. Plaintiff
   Plaintiff purchased
             purchased aa policy
                          policy from
                                  from Defendant
                                       Defendant Allied
                                                 Allied Property
                                                        Property and
                                                                  and Casualty
                                                                       Casualty Insurance
                                                                                 Insurance Company,
                                                                                            Company,


    (hereinafter referred to as "the Policy"), which was in effect at the time of loss.


8.
8. The Policy was purchased
   The Policy     purchased to insure Plaintiff's property,
                            to insure             property, (hereinafter
                                                            (hereinafter referred
                                                                         referred to         Property"),
                                                                                  to as "the Property"),


    which is located at 1900 Long Prairie Road, Flower Mound, Texas 75022.


9. Defendant Allied Property and
                             and Casualty
                                 Casualty Insurance
                                          Insurance Company
                                                    Company and/or
                                                            and/or its
                                                                   its agent
                                                                       agent sold
                                                                             sold the Policy insuring the


    Property to Plaintiff.


Plaintiff Axis Buck
PlaintiffAxis       Retail LLC's Original
               BuckRetail        Original Petition
                                          Petition                                                 Page 11 2
                                                                                                   Page
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 3 of 19 PageID #: 52




10.
10. Plaintiff is aa"consumer"
                   "consumer"as
                              as defined
                                 defined under
                                         under the Texas Deceptive Trade Practices Act ("DTPA") because it


    is an
       an individual
           individual who
                      who sought
                          sought or acquired
                                    acquired by purchase
                                                purchase or lease,
                                                             lease, goods
                                                                     goods or
                                                                            or services,
                                                                                services, for
                                                                                           forcommercial,
                                                                                               commercial,


    personal or household use.


11.
11. On or about June 7, 2018, Plaintiff experienced
                                        experienced a severe weather-related event which caused substantial


    damage
    damage to     Property and
           to the Property and surrounding
                               surrounding homes
                                           homes and
                                                 and businesses
                                                     businesses in
                                                                 in the
                                                                    the area. The
                                                                              The Property's
                                                                                  Property's damage
                                                                                             damage


    constitutes a covered loss under the
                                     the Policy
                                         Policy issued by Defendant
                                                          Defendant Allied Property and Casualty Insurance


    Company.


12. Defendant performed
12. Defendant performed an unreasonable and
                        an unreasonable and insufficient
                                            insufficient investigation
                                                          investigation of
                                                                        of the
                                                                           the claim. Defendant
                                                                                      Defendant failed to


    document all the damage to the property caused by the
                                                      the storm
                                                          storm in
                                                                in question. Although damage was covered


    under the policy, Defendant wrongly excluded
                                        excluded the
                                                 the damage
                                                     damage to
                                                            to the
                                                               the property, including damage to the roof.


    Defendant
    Defendant wrongly
              wrongly under-scoped
                      under-scopedthe
                                   thedamage
                                       damagetotothe
                                                  theproperty
                                                     propertyand
                                                              and did
                                                                  did not
                                                                      not give
                                                                          give the full
                                                                                   full allowance
                                                                                        allowance to


    restore the property to its pre-loss conditions.


13.
13. The storm caused damage
                     damage to
                            to the
                               the property's roofs and exterior. The significant damage to the property
                                                                                                property


    required full replacement of the damage
                                     damage items.
                                            items. The
                                                   The damage
                                                       damage also
                                                              also required
                                                                   required Plaintiff to perform emergency


    repairs to mitigate the extensive damage.
                                      damage. Defendant
                                              Defendant intentionally
                                                        intentionally did
                                                                      did not
                                                                          not properly
                                                                              properly inspect and failed to


    give an allowance
            allowance to repair all the
                                    the damage
                                        damage caused
                                               caused by the storm. Allied Property and Casualty did not


    properly inspect in order to wrongly underpay the claim.


14.
14. Defendant Allied Property and Casualty
                                  Casualty Insurance
                                           Insurance Company
                                                     Company wrongfully
                                                             wrongfully underpaid
                                                                        underpaid Plaintiff's
                                                                                  Plaintiffls claim and


    refused to issue a full and fair payment
                                     payment for
                                             for the covered
                                                     covered loss
                                                             loss as
                                                                  as was
                                                                     was rightfully owed under the Policy.




Plaintiffflxis
Plaintiff      Buck RetailLLC's
          Axis BuckRetail LLC'sOriginal
                                Original Petition
                                         Petition                                                     Page 1I 3
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 4 of 19 PageID #: 53




15.
15. Defendant made numerous
                   numerous errors
                            errors in
                                    in estimating
                                       estimating the
                                                   the value
                                                       value of
                                                             of Plaintiff's
                                                                Plaintiff's claim, as exhibited by its assigned


    adjuster's method of investigation
    adjuster's method    investigation and
                                        and estimation
                                            estimationof
                                                       of Plaintiff's
                                                          Plaintiff's loss,
                                                                       loss, all
                                                                             all of which
                                                                                    which were
                                                                                          were designed
                                                                                               designed to


    intentionally minimize
                  minimize and
                           and underpay
                               underpay the
                                         the loss
                                             loss incurred
                                                  incurred by
                                                           by Plaintiff.
                                                              Plaintiff. Defendant's assigned adjuster failed


    to fully quantify
             quantify Plaintiff's covered
                                  covered losses, thus demonstrating
                                                       demonstrating that
                                                                     that Defendant's assigned adjuster did


    not conduct a thorough
                  thorough investigatioh
                           investigatioh of
                                         of Plaintiff's
                                            Plaintiff's claim and/or intentionally adjusted Plaintiff's claim
                                                                     intentionally adjusted


    improperly.


16.
16. Specifically, Defendant, independently
    Specifically, Defendant, independently and
                                           and through
                                                through its
                                                        its assigned adjuster, intentionally and knowingly
                                                            assigned adjuster,                   knowingly


    conducted aa substandard
    conducted    substandard investigation
                              investigationofofthe
                                                theProperty.      is evidenced
                                                   Property. This is  evidenced by
                                                                                by Defendant's
                                                                                   Defendant's assigned
                                                                                                assigned


    adjuster's estimate,
               estimate, which
                         which failed to include all necessary items Plaintiff is entitled to under the Policy to


    place the Property in a pre-loss condition.


17.
17. Defendant's estimate
                estimate did not allow for adequate
                                           adequate funds
                                                    funds to
                                                          to cover the cost of repairs and therefore grossly


    undervalued all
    undervalued all of the damages
                           damages sustained
                                   sustained to
                                              to the
                                                  the Property.
                                                      Property. As
                                                                Asaa result
                                                                      result of
                                                                             of Defendant's
                                                                                Defendant's conduct,
                                                                                            conduct, Plaintiff's
                                                                                                     Plaintiff s


    claim was intentionally and knowingly underpaid.


18.                      adjuster acted
18. Defendant's assigned adjuster acted as an authorized agent of Defendant Allied Property and Casualty


    Insurance Company. Defendant's
    Insurance Company. Defendant's assigned
                                   assigned adjuster
                                            adjuster acted
                                                     acted within
                                                           within the
                                                                  the course
                                                                      course and scope of their authority


    as authorized
    as authorized by Defendant Allied Property
                     Defendant Allied Property and Casualty lnsurance
                                               and Casualty Insurance Company.
                                                                      Company. Plaintiff
                                                                               Plaintiff relied
                                                                                         relied on


    Defendant and
    Defendant and Defendant's assigned
                              assigned adjuster
                                       adjuster to
                                                 to properly
                                                    properly adjust
                                                             adjust the
                                                                     the claim
                                                                         claim regarding
                                                                               regarding the
                                                                                          the Property and to'
                                                                                              Property and  to'


    be issued payment to fix such damage, which did not happen and has not been rectified to date.
    bc


    Defendant Allied
19. Defendant
19.           Allied Property
                     Property and
                              and Casualty
                                  Casualty Insurance
                                           Insurance Company
                                                     Company failed
                                                             failed to
                                                                     to perform     contractual duties to
                                                                        perform its contractual


    adequately
    adequately compensate
               compensate Plaintiff
                          Plaintiffunder
                                    underthe
                                          theterms
                                              termsof
                                                    ofthe
                                                       the Policy. Specifically, Defendant
                                                           Policy. Specifically, Defendant refused
                                                                                           refused to pay




Plaintiff Axis Buck Retail LLC
Plaintiff                  LLC's
                               's Original Petition                                                          1 4
                                                                                                        Page 14
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 5 of 19 PageID #: 54




    the full proceeds
             proceeds owed
                      owed under
                           under the
                                 the Policy.
                                     Policy. Due
                                             Due demand
                                                 demand was
                                                        was made
                                                            made by
                                                                 by Plaintiff
                                                                    Plaintiff for
                                                                              for proceeds
                                                                                  proceeds to
                                                                                            to be
                                                                                               be in an


    amount sufficient to cover the damaged Property.


20. As a result
         result of Defendant's
                   Defendant's wrongful
                               wrongful acts and omissions,
                                                 omissions, Plaintiff was forced
                                                                          forced to
                                                                                 to retain
                                                                                     retain the
                                                                                             the professional
                                                                                                 professional


    services of McClenny Moseley
                         Moseley &
                                 & Associates,
                                   Associates, PLLC,
                                               PLLC, who
                                                     who is
                                                         is representing Plaintiff with respect to these


    causes of action.


                                                AGENCY

21. Plaintiff
    Plaintiff hereby
              hereby incorporates
                     incorporatcsby
                                  by reference
                                      reference all
                                                 all facts
                                                     facts and
                                                           and circumstances set forth
                                                               circumstances set forth under the
                                                                                             the foregoing
                                                                                                  foregoing


    paragraphs.


22. All acts by Defendant Allied Property
                                 Property and
                                          and Casualty Insurance
                                                       Insurance Company were undertaken and completed


    by its officers,
           officers, agents,
                     agents, servants,
                             servants, employees, and/or representatives.
                                                         representatives. A11  such acts
                                                                          All such  acts were
                                                                                         were either done with


    the full
        full authorization
             authorization or ratification
                              ratification of Defendant
                                              Defendant Allied
                                                        Allied Property
                                                               Property and
                                                                        and Casualty
                                                                            Casualty Insurance
                                                                                      Insurance Company
                                                                                                Company


    and/or were completed in its normal
           wcre complcted        normal and
                                        and routine course and scope
                                                               scope of employment.
                                                                        employmcnt.


23. Defendant
    Defendant and Defendant's assigned
              and Defendant's assigned adjuster's
                                       adjuster's conduct
                                                  conduct constitutes multiple violations
                                                          constitutes multiple violations of
                                                                                          of the Texas
                                                                                                 Texas


    Insurance
    Insurance Code, Unfair
                    Unfair Settlement
                           Settlement Practices.
                                      Practices. TEX.
                                                 TEX. INS.
                                                      INS. CODE
                                                           CODE §§ 541.060(a).
                                                                   541.060(a). All violations
                                                                                   violations under this


    subsection are made actionable by
                                   by TEX.
                                      TEX. INS. CODE § 541.151.


24. Defendant
    Defendant is
              is liable
                 liable for
                        for the unfair
                                unfair and
                                       and deceptive
                                           deceptive acts
                                                     acts of its assigned adjuster because he/she meets the


    definition of aa"person"
    definition      "person" as
                             as defined
                                defined by the Texas
                                               Texas Insurance
                                                     Insurance Code. The term "person" is defined as "any


    individual, corporation,
    individual, corporation, association,
                             association, partnership,
                                          partnership, reciprocal
                                                        reciprocalor
                                                                  or inter           exchange, Lloyds plan,
                                                                           insurance exchange,
                                                                     inter insurance


    fraternal benefit
    fraternal benefit society,
                      society, or
                               or other
                                  other legal
                                         legal entity
                                               entity engaged
                                                      engaged in
                                                              in the
                                                                 the business of insurance, including an agent,


    broker, adjuster or life
                        life and
                             and health
                                  health insurance
                                          insurance counselor."
                                                     counselor." TEX.
                                                                 TEX. INS.
                                                                       INS. CODE
                                                                            CODE §541.002(2)
                                                                                  §541.002(2) (emphasis
                                                                                               (emphasis




PlaintiffAxis
Plaintiff Axis BuckRetail
               Buck RetailLLC's
                          LLC'sOriginal
                                Original Petition                                                     Page 1I 5
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 6 of 19 PageID #: 55




    added); see also Liberty Mutual Ins. Co.
                             Mutuallns.  Co. v.v. Carrison
                                                  GarrisonContractors,
                                                           Contractors,Inc.
                                                                        Inc. 966 S.W.2d 482,
                                                                                        482, 484
                                                                                             484 (Tex. 1998)
                                                                                                       1998)


    (holding an insurance
                insurance company
                          company employee
                                  employeeto
                                           to be
                                              be aa person
                                                    person for
                                                           for the
                                                               the purpose
                                                                   purpose of bringing
                                                                              bringing a cause of action


    against them under the Texas Insurance Code and subjecting
                                                    subjecting them to individual liability).


                                      BREACH OF CONTRACT

25. Plaintiff
    Plaintiff hereby
              hereby incorporates
                     incorporates by
                                  by reference
                                     reference all
                                               all facts
                                                   facts and circumstances set
                                                         and circumstances set forth under
                                                                                     under the
                                                                                           the foregoing
                                                                                                foregoing


    paragraphs.


26. Defendant
    Dcfendant Allied
              Allied Property
                     Property and
                              and Casualty
                                  Casualty Insurance
                                           InsuranceCompany's
                                                     Company's conduct
                                                               conduct constitutes
                                                                       constitutesaa breach
                                                                                     brcach of
                                                                                            of the
                                                                                               the


    insurance
    insurance contract
              contract made between Defendant
                       made between Defendant Allied
                                              Allied Property
                                                     Property and Casualty lnsurance
                                                              and Casualty Insurance Company
                                                                                     Company and
                                                                                             and


    Plaintiff.
    Plaintiff. According
               According to
                         to the Policy,
                                Policy, which Plaintiff purchased,
                                                        purchased, Defendant
                                                                   Defendant Allied Property and Casualty
                                                                                                 Casualty


    Insurance
    Insurance Company
              Company had
                      had the absolute duty
                          the absolute duty to investigate Plaintiff's
                                            to investigate Plaintiff s damages,
                                                                       damages, and pay Plaintiff
                                                                                        Plaintiff policy


    benefits for the claims made due to
                                     to the extensive storm-related damages.


           result of
27. As aa result   ofthe
                      thestorm-related
                          storm-related event,
                                         event, Plaintiff
                                                 Plaintiff suffered
                                                            suffered cxtreme
                                                                      extreme weathcr
                                                                              weather rclated
                                                                                       related damages.
                                                                                               damages. Despite
                                                                                                        Despite


    objective evidence of weather
    objective             weather related
                                  related damages
                                          damages provided
                                                  provided by Plaintiff and its representatives,
                                                                                representatives, Defendant


    Allied Property and Casualty
                        Casualty Insurance
                                 Insurance Company
                                           Company breached
                                                   breached its
                                                            its contractual
                                                                contractual obligations
                                                                            obligations under
                                                                                        under the Policy


    by
    by failing        Plaintiff cost related
       failing to pay Plaintiff      related benefits
                                             benefits to
                                                      to properly
                                                         properly repair
                                                                  repair the           as well
                                                                             Property, as
                                                                         the Property,            for related
                                                                                          well as for related


    losses associated
           associated with
                      with the
                           the subject
                               subject loss
                                        loss event.      result of this
                                             event. As a result    this breach,
                                                                        breach, Plaintiff has suffered additional
                                                                                Plaintiff has


    actual and consequential damages.


         VIOLATIONS OF THE
                       THE TEXAS
                           TEXAS DECEPTIVE
                                 DECEPTIVE TRADE
                                           TRADE PRACTICES ACT

    Plaintiff hereby
28. Plaintiff hereby incorporates
                     incorporatesby
                                  by reference  all facts
                                      referenceall  facts and circumstances set
                                                          and circumstances     forth under the
                                                                            set forth            foregoing
                                                                                            the foregoing


    paragraphs.




PlaintiffAxis
Plaintiff      BuckRetail
          Axis Buck        LLC's Original
                    Retail LLC's Original Petition
                                          Petition                                                      Page 1I 6
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 7 of 19 PageID #: 56




29. Defendant
    Defendant and/or
              and/or its
                     its assigned
                         assigned adjuster
                                  adjuster engaged
                                           engaged in
                                                   in false, misleading,
                                                             misleading, or deceptive
                                                                            deceptive acts or practices
                                                                                              practices that


    constitute
    constitute violations
               violations of
                          of the
                             the Texas
                                 Texas Deceptive
                                       Deceptive Trade
                                                 Trade Practices
                                                       PracticesAct
                                                                 Act ("DTPA"),
                                                                     ("DTPA"), which
                                                                               which is
                                                                                     is codified
                                                                                        codified in the


    Texas Business and Commerce
                       Commerce Code
                                Code ("TEX.
                                     ("TEX. BUS. & COM.
                                                   COM. CODE"),
                                                        CODE"), including but not limited to:


                 A. Using
                    Using or employing an
                          or employing an act
                                          act or practice
                                                 practice in violation
                                                             violation of the
                                                                          the Texas
                                                                              Texas Insurance
                                                                                     Insurance Code
                                                                                               Code (§


                     17.50(a)(4));


                 B. Unreasonably
                    Unreasonably delaying
                                 delaying the  investigation, adjustment,
                                           the investigation, adjustment, settlement
                                                                          settlement offer
                                                                                     offer and
                                                                                           and prompt
                                                                                               prompt


                     resolution
                     resolution of Plaintiffs
                                   Plaintiff's claim (TEX. INS. CODE § 541.060(a)(2)-(5));


                 C. Failure to
                            to properly
                               properly investigate
                                        investigate Plaintiffs
                                                    Plaintiff's claim (§ 541.060(7)); and/or


                 D. Hiring and
                           and relying
                               relying upon
                                       upon aa biased
                                               biased adjuster,
                                                      adjuster, in
                                                                 in this
                                                                     this case
                                                                          casc Defendant's
                                                                               Defendant's assigned adjuster, to


                     obtain    favorable, results-oriented
                     obtain a favorable,  results-oriented report,
                                                            report,and
                                                                    and to assist Defendant
                                                                        to assist Defendant in
                                                                                             in severely
                                                                                                 severely


                     underpaying
                     underpaying and/or
                                 and/ordenying
                                        denyingPlaintiffs
                                               Plaintiff's damage
                                                           damage claim
                                                                  claim (TEX.
                                                                        (TEX. BUS.
                                                                              BUS. & COM. CODE §


                     17.46(31)).


30. By
    By Defendant
       Defendant Allied
                 Allied Property
                        Property and
                                 and Casualty
                                     Casualty Insurance
                                              Insurance Company
                                                        Company representing
                                                                representing that
                                                                             that they
                                                                                  they would
                                                                                       would pay the


    entire amount needed by Plaintiff
                            Plaintiff to
                                       to repair
                                          repair the
                                                 the damages
                                                     damages caused
                                                             caused by
                                                                    by the
                                                                       the weather-related
                                                                           weather-related event and then not


    doing so, Defendant has violated §§ 17.46 (b)(5), (7), (12).


31. Defendant
    Defendant Allied
              Allied Property
                     Property and Casualty Insurance
                                           Insurance Company
                                                     Company has
                                                             has breached an express warranty that the


    damage caused by
                  by the
                     the storm-related
                         storm-relatedevent
                                       eventwould
                                            wouldbe
                                                  becovered
                                                     coveredunder
                                                             underPolicy.
                                                                   Policy. This breach entitles Plaintiff


    to recover under §§ 17.46 (b) (12), (20); 17.50 (a)(2).




Plaintiff Axis Buck Retail LLC's Original Petition
Plaintiff                                                                                              Page 1I 7
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 8 of 19 PageID #: 57




32. Defendant Allied Property and
              Allied Property and Casualty
                                  Casualty Insurance
                                           Insurance Company's
                                                     Company's conduct, acts, omissions, and failures, as


    described in this Original
                      Original Petition,
                               Petition, are
                                         are unfair
                                             unfair practices
                                                    practices in
                                                              in the
                                                                 the business
                                                                     business of insurance and are in violation
                                                                                                      violation

    of § 17.50 (a)(4).


33. Plaintiff
    Plaintiff is   consumer, as defined
              is a consumer,    defined under
                                        under the DTPA, and relied
                                                            relied upon
                                                                   upon these
                                                                         these false,
                                                                                false, misleading,
                                                                                       misleading, and/or
                                                                                                   and/or

    deceptive
    deceptive acts and/or practices,
                          practices, made
                                     made by
                                          by Defendant
                                             Defendant Allied
                                                       Allied Property and Casualty lnsurance
                                                                                    Insurance Company,
                                                                                              Company,

    to its detriment.
           detriment. As
                      Asaadirect
                           direct and
                                   and proximate
                                       proximate result
                                                 result of
                                                        of Defendant's
                                                           Defendant's collective
                                                                       collective acts
                                                                                  acts and
                                                                                       and conduct,
                                                                                           conduct, Plaintiff
                                                                                                    Plaintiff


             damaged in an amount
    has been damagcd       amount in
                                  in excess
                                     excess of the minimum jurisdictional
                                               thc minimum jurisdictional limits of this Court, for which


    Plaintiff now sues. All
                        All of
                            of the
                                the aforementioned
                                    aforementioned acts, omissions, and failures of Defendant are a producing


    cause
    causc of Plaintiff's damages which are described in this Original Petition.
             Plaintiff's damages


34. Because
    Because Defendant's collective actions
            Defendant's collective actions and conduct were committed
                                           and conduct      committed knowingly and intentionally,
                                                                                     intentionally, in
                                                                                                    in

    addition
    addition to     damages described
             to all damages described herein,
                                      herein, Plaintiff
                                              Plaintiff is
                                                        is entitled
                                                           entitled to recover mental anguish
                                                                                      anguish damages
                                                                                              damages and


    additional penalty damages, in
                                in an
                                   an amount
                                      amount not
                                             not to
                                                 to exceed
                                                    exceed three
                                                           three times
                                                                 times such
                                                                       such actual
                                                                            actual damages. § 17.50(b)(1).


35. As a result of Defendant's unconscionable,
                               unconscionable, misleading,
                                               misleading, and deceptive actions and conduct, Plaintiff has


                                    services of the undersigned
    been forced to retain the legal services                    attorneys to
                                                    undersigned attorneys to protect and pursue these claims


    on its behalf.
    on its behalf. Accordingly,
                    Accordingly, Plaintiff
                                 Plaintiff also
                                           also seeks
                                                seeks to
                                                       to recover
                                                           recover its
                                                                    its costs
                                                                         costs and
                                                                                and reasonable
                                                                                     reasonable and
                                                                                                 and necessary
                                                                                                      necessary


    attorney's fees
               fees as
                    as pennitted
                       permitted under
                                 under § 17.50(d), as well as any other such damages to which Plaintiff may


    show itself to be justly entitled by law and in equity.


                         VIOLATIONS OF THE TEXAS INSURANCE CODE

36. Plaintiff
    Plaintiff hereby
              hereby incorporates
                     incorporatesby
                                  by reference
                                      reference all
                                                 all facts
                                                     facts and circumstances set
                                                           and circumstances set forth
                                                                                 forth within the
                                                                                              the foregoing
                                                                                                   foregoing


    paragraphs.




          Axis Buck Retail LLC's
PlaiiztiffAxis
Plaintiff                  LLC's Original
                                 Original Petition                                                    Page 1I 8
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 9 of 19 PageID #: 58




37. Defendant and/or
37. Defendant and/or its assigned adjuster's
                     its assigned            actions constitute
                                  adjuster's actions            violations of
                                                     constitute violations of the Texas
                                                                                  Texas Insurance
                                                                                         Insurance Code
                                                                                                   Code


    ("TEX. INS. CODE"), Chapters 541 and 542, including but not limited to:


                A. Misrepresenting
                   Misrepresenting to
                                    to Plaintiff
                                       Plaintiff pertinent
                                                 pertinent facts
                                                           facts or
                                                                 or policy
                                                                    policy provisions relating to the coverage


                     at issue (TEX. INS. CODE § 541.060(a)(1));


                B. Failing to attempt,
                              attempt, in
                                       in good
                                          good faith,
                                               faith, to
                                                      to effectuate
                                                         effectuate aa prompt,
                                                                       prompt, fair and equitable settlement of


                     a claim
                       claim with respect
                                  respect to which
                                             which the insurer's
                                                        insurer's liability
                                                                   liability has
                                                                             has become
                                                                                 become reasonably
                                                                                         reasonably clear (§


                     541.060(a)(2)(A));


                   Refusing, to pay
                C. Refusing,    pay a claim without conducting
                                                    conducting a reasonable investigation with respect to


                     the claim (§ 541.060(a)(7));


                D. Forcing Plaintiffs
                           Plaintiffs to
                                      to file
                                         file suit
                                              suit to
                                                   to recover
                                                      recover amounts
                                                              amounts due
                                                                      due under
                                                                          under the policy by refusing to pay


                     all benefits due (§ 542.003(b)(5));


                E. Engaging
                   Engaging in  false, misleading,
                             in false, misleading, and
                                                   and deceptive
                                                       deceptive acts
                                                                 acts or practices under
                                                                      or practices under the
                                                                                          the DTPA
                                                                                              DTPA


                     (§541.151(2));


                F. Failing to pay a valid claim after receiving all reasonably requested and required items


                     from the insured. (§ 542.058(a)).


38.     its acts,
38. By its   acts, omissions,
                    omissions, failures
                                failures and
                                          and conduct,
                                               conduct, Defendant
                                                        Defendant Allied
                                                                  Allied Property
                                                                          Property and
                                                                                    and Casualty
                                                                                         Casualty Insurance
                                                                                                   Insurance


    Company
    Company has engaged
                engaged in unfair
                           unfair and
                                  and deceptive
                                      deceptive acts
                                                acts and
                                                     and practices
                                                         practices in the business of insurance. Plaintiff,


        insured and beneficiary,
    the insured     beneficiary, has
                                 has aa valid claim as aa result
                                        valid claim        result of
                                                                  of its
                                                                      its detrimental
                                                                           detrimental reliance
                                                                                        reliance upon
                                                                                                 upon Defendant
                                                                                                      Defendant


    Allied Property and Casualty
                        Casualty Insurance
                                 Insurance Company's
                                           Company's unfair or deceptive acts or practices. § 541.151(2).




PlaintiffAxis
Plaintiff Axis BuckRetail LLC'sOriginal
               Buck RetailLLC's Original Petition                                                     Page 1I 9
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 10 of 19 PageID #: 59




 39. Defendant's aforementioned
                 aforementioned conduct
                                conduct compelled
                                        compelled Plaintiff
                                                  Plaintiff to
                                                            to initiate
                                                               initiate this
                                                                        this lawsuit to recover amounts due


     under the Policy, by offering substantially
                                   substantially less
                                                 less than
                                                      than the amount ultimately recovered. Defendant refused


     to offer more
     to offer more than
                    than the
                          thegrossly
                              grossly undervalued
                                       undervalued estimates
                                                   estimates prepared
                                                             prepared by
                                                                      by Defendant
                                                                         Defendant Allied
                                                                                   Allied Property
                                                                                          Property and
                                                                                                   and


     Casualty Insurance Company
                        Company and/or
                                and/or Defendant's
                                       Defendant's assigned adjuster, despite knowing the actual damages


     were much greater than what
                            what was
                                 was offered.
                                     offered. Defendant's
                                              Defendant's continued refusal to offer compelled Plaintiff to


     file suit. § 542.003(5).


 40. Since a violation of the Texas Insurance
                                    Insurance Code
                                              Code is
                                                   is aa direct violation
                                                                violation of the DTPA, and because Defendant


     Allied Property and Casualty
                         Casualty Insurance
                                  lnsurance Company's
                                            Company's actions and conduct were committed knowingly and


     intentionally, Plaintiff is
                              is entitled
                                 cntiticd to
                                          to recover,
                                             rccovcr, in
                                                      in addition
                                                         addition to
                                                                  to all
                                                                     all damages described herein, mcntal
                                                                                                   mental anguish


     damages
     damages and
             and additional
                 additional penalty
                            penalty damages,
                                    damages, in
                                              in an
                                                 an amount
                                                    amount not
                                                           not to
                                                               to exceed
                                                                  exceed three times the amount of actual
                                                                                                   actual


     damages,
     damages, for Defendant having knowingly,
                                   knowingly, intentionally
                                              intentionally and/or
                                                            and/or negligently
                                                                   negligently committed
                                                                               committed said actions and


     conduct. § 541.152.


 41. As aa result
            result of
                    ofDefendant
                       Defendant Allied
                                 Allied Property
                                        Property and
                                                 and Casualty
                                                     Casualty Insurance
                                                               Insurance Company's
                                                                         Company's unfair
                                                                                   unfair and
                                                                                          and deceptive
                                                                                               deceptive


     actions and conduct, Plaintiff has
                                    has been
                                        been forced
                                             forced to
                                                    to retain
                                                       retain the
                                                              the legal services of the undersigned attorneys to


     protect
     protect and
             and pursue
                 pursue these
                        these claims
                              claims on
                                     on its
                                         its behalf.
                                             behalf. Accordingly, Plaintiff also seeks to recover its costs and


     reasonable
     reasonable and
                and necessary
                    necessary attorney's
                              attorney's fees
                                         fees as
                                              as permitted
                                                 permitted under
                                                           under TEX.
                                                                 TEX. BUS.
                                                                      BUS. & COM. CODE
                                                                                  CODE § 17.50(d) or


     TEX. INS. CODE
     TEX. INS. CODE § 541.152
                      541.152 and
                              and any other such
                                  any other such damages
                                                 damages to which Plaintiff may show itself
                                                                                     itself justly


     entitled by law and in equity
                            equity.


                                B_R_EACH
                                BREACH OFOFTHE
                                            THECOMMON
                                                COMMONLAW
                                                        LAW DUTY
                                  OF GOOD FAITH & FAIR DEALING

 42. Plaintiff hereby incorporates by reference
                                      reference all
                                                all facts
                                                    facts and
                                                          and circumstances in the foregoing paragraphs.


 Plaintiff Axis Buck Retail LLC's
 Plaintiff                  LLC's Original
                                  Original Petition                                                   Page 11 10
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 11 of 19 PageID #: 60




 43. From and after the
     From and       the time
                         time Plaintiff's
                              Plaintiff's claim
                                          claim was
                                                was presented
                                                     presented to
                                                                to Defendant
                                                                   Defendant Allied
                                                                             Allied Property
                                                                                    Property and
                                                                                             and Casualty
                                                                                                 Casualty


     Insurance
     Insurance Company,
               Cornpany, the
                         the liability
                             liabilityof
                                       of Defendant
                                          Defendant to
                                                     to pay
                                                        pay the
                                                             the full
                                                                 full claim
                                                                      claim in
                                                                            in accordance
                                                                               accordance with
                                                                                          with the
                                                                                               the terms of the


     Policy was more than reasonably
                          reasonably clear.
                                     clear. However,
                                            However, Defendant
                                                     Defendant has
                                                               has refused
                                                                   refused to
                                                                           to pay Plaintiff in full, despite


     there being no basis whatsoever on which
                                        which aa reasonable
                                                 reasonable insurance
                                                            insurance company
                                                                      company would have relied on to deny


     full payment.
          payment. Defendant's
                   Defendant's conduct
                               conduct constitutes
                                       constitutes aa breach
                                                      breach of
                                                             of the
                                                                the common
                                                                    common law
                                                                           law duty
                                                                               duty of good faith and fair


     dealing. See Viles
                  Viles v.v. Security
                              SecurityNational
                                      National Ins. Co.,
                                                    Co., 788
                                                         788 S.W.2d
                                                             S.W.2d 556, 567 (Tex. 1990)
                                                                    556, 567       1990) (holding
                                                                                         (holding that an

     insurer has a duty to its insurcds
                               insureds to
                                        to "investigate
                                           "investigate claims
                                                        claims thoroughly
                                                               thoroughly and
                                                                          and in
                                                                              in good
                                                                                 good faith" and an insurer can


     only deny a claim
     only deny   claim after
                       after aa thorough
                                 thorough investigation
                                          investigation shows
                                                        shows that
                                                               that there
                                                                     there is
                                                                           is a reasonable basis to deny that
                                                                                reasonable basis         that

     claim).


 44. For
     For the
         the breach
             breach of the
                        the common
                             common law duty of good
                                    law duty    good faith
                                                      faith and
                                                            and fair
                                                                 fair dealing,
                                                                       dealing, Plaintiff
                                                                                Plaintiff is entitled
                                                                                             entitled to
                                                                                                      to

     compensatory
     compensatory damages,
                  damages, including
                            includingall
                                      all forms
                                           formsof
                                                of loss
                                                    loss resulting
                                                          resulting from
                                                                     from Defendant's
                                                                          Defendant's breach of the duty, such


     additional
     additional costs,
                costs, economic
                       economic hardship,
                                hardship, losses
                                           losses due
                                                  due to
                                                       to nonpayment
                                                          nonpayment of
                                                                     of the
                                                                        the amount
                                                                            amount owed
                                                                                   owed to Plaintiff, and/or


     exemplary damages for emotional distress.


                                              KNOWLEDGE

 45. Each
     Each of the acts described above,
                                above, together
                                       together and
                                                and singularly,
                                                    singularly, were
                                                                were done
                                                                     done "knowingly" and "intentionally,"


     as the terms are used
                      used in the
                              the Texas
                                  Texas Insurance
                                        Insurance Code,
                                                  Code, and were a producing cause of Plaintiff
                                                                                      Plaintiff'ss damages
                                                                                                   damages


     described herein.


                                                 DAMAGES

 46. Plaintiff
     Plaintiff will
               will show that all of
                    show that     of the
                                      the aforementioned
                                           aforementioned acts, taken
                                                                taken togcther
                                                                       together or
                                                                                or singularly,
                                                                                    singularly, constitute
                                                                                                constitute the
                                                                                                           the


     producing causes of the damages sustained by Plaintiff.




 P1aiiztiffAxis
 Plaintiff      Buck Retail
           Axis Buck Retail LLC
                            LLC's
                                's Original Petition                                                Page 1I 11
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 12 of 19 PageID #: 61




     For breach
 47. For breach of contract,
                   contract, Plaintiff
                             Plaintiff isis entitled
                                            entitled to
                                                      to regain
                                                         regain the
                                                                the benefit
                                                                    benefit of Plaintiff's bargain,
                                                                                           bargain, which
                                                                                                    which is the
                                                                                                             the

     amount of Plaintiff's
               Plaintiff s claim, together
                                  together with
                                           with attorney's
                                                attorney's fees.


 48. For
     For noncompliance
         noncompliance with
                       with the
                            the Texas
                                Texas Insurance
                                      Insurance Code,
                                                Code, Unfair
                                                      Unfair Settlement
                                                             Settlement Practices,
                                                                        Practices, Plaintiff is entitled to


     actual damages, which include
                           include the
                                   the loss
                                        loss of
                                             of the
                                                the benefit
                                                    benefit that
                                                            that should
                                                                 should have been paid pursuant to the Policy,


     court
     court costs and attorney's fees.
                                fees. For knowing conduct of the acts complained of, Plaintiff asks for three


           Plaintiff'ss actual damages. TEX.
     times Plaintiff'                   TEX. INS.
                                             INS. CODE § 541.152.


 49. For noncompliance
         noncompliance with
                       with Texas
                            Texas Insurance
                                  Insurance Code,
                                            Codc, Prompt
                                                  Prompt Payment
                                                         Paymcnt of
                                                                 of Claims,
                                                                    Claims, Plaintiff
                                                                            Plaintiff is
                                                                                      is entiticd
                                                                                         entitled to thc
                                                                                                     the

     amount
     amount of Plaintiff's claim, interest
                                  interest on
                                           on the claim
                                                  claim at the rate of ten
                                                                       ten (10)
                                                                           (10) percent
                                                                                percent per
                                                                                        per year,
                                                                                            year, together
                                                                                                   together witli
                                                                                                            with


     attorney's fees. § 542.060.
     attorney's fecs.


 50. For breach
         breach of the common
                       common law duty of good
                                          good faith and fair dealing, Plaintiff is entitled to compensatory
                                                                                                compensatory


     damages, including all forms of loss
                                     loss resulting
                                          resulting from
                                                    from the
                                                          the insurer's
                                                              insurer's breach of duty, such as additional costs,


     economic hardship,
     economic hardship, losses
                         losses due
                                due to  nonpayment of
                                     to nonpayment    the amount
                                                   of the amount the
                                                                 the insurer
                                                                      insurer owed,
                                                                               owed, and/or
                                                                                      and/or exemplary
                                                                                              exemplary


     damages for emotional distress.


 51. For the prosecution
             prosecution and
                         and collection
                             collection of
                                        of this
                                           this claim,
                                                claim, Plaintiff
                                                       Plaintiff has
                                                                 has been
                                                                     been compelled
                                                                          compelled to engage the services of


     the law firm whose name is subscribed
                                subscribed to this pleading. Therefore, Plaintiff is entitled to recover a sum


     for the reasonable
     for     reasonable and necessary services
                        and necessary  servicesof
                                                of Plaintiff's
                                                   Plaintiff's attorneys
                                                               attomeys in
                                                                         in the
                                                                            the preparation and trial
                                                                                preparation and trial of this
                                                                                                         this


     action, including any appeals to the
                                      the Court
                                          Court of
                                                of Appeals
                                                   Appeals and/or the Supreme Court of Texas.


 52. Defendant's acts have been the producing and/or
                                              and/or proximate
                                                     proximate cause
                                                               cause of damagc
                                                                        damage to Plaintiff, and Plaintiff


     seeks an amount in excess of the minimum jurisdictional limits of this Court.




 PlaintiffAxis
 Plaintiff Axis BuckRetail
                Buck RetailLLC's
                           LLC'sOriginal
                                 Original Petition                                                     Page 11 12
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 13 of 19 PageID #: 62




 53. More specifically, Plaintiff
     More specifically, Plaintiff seeks
                                  seeks monetary
                                        monetary relief,
                                                 relief, including
                                                         including damages
                                                                   damages of
                                                                           of any
                                                                              any kind,
                                                                                  kind, penalties,
                                                                                        penalties, costs,
                                                                                                   costs,


     expenses,
     expenses, pre-judgment
               pre-judgmentinterest,
                             interest,and
                                        andattorney's
                                            attorney'sfees,
                                                       fees,(in
                                                             (in excess
                                                                 excess of
                                                                        of $200,000.00 but less
                                                                           $200,000.00 but less than
                                                                                                 than


     $1,000,000.00/ in excess of $1,000,000.00).


                              ADDITIONAL DAMAGES
                              ADDITIONAL DAMAGES &
                                                 & PENALTIES
                                                   PENALTIES

 54. Defendant's conduct was committed
                             committed knowingly
                                       knowingly and
                                                 and intentionally.
                                                     intentionally. Accordingly, Defendant is liable for


     additional damages under the
                              the DTPA,
                                  DTPA, TEX.
                                        TEX. BUS.
                                             BUS. &
                                                  & COM.
                                                    COM. CODE
                                                         CODE § 17.50(b)(1), as well as all operative


     provisions
     provisions of the Texas
                       Texas Insurance
                             Insurance Code. Plaintiff is clearly entitled to the 18% damages
                                       Code. Plaintiff                                damages allowed under


     TEX. INS. CODE § 542.060.


                                           ATTORNEY'S FEES

 55. In addition,
        addition, Plaintiff
                  Plaintiff is entitled to
                            is entitled to all reasonable and
                                           all reasonable and necessary
                                                              necessary attorney's      pursuant to the Texas
                                                                        attorney's fees pursuant        Texas


     Insurance Code, DTPA, and TEX.
                               TEX. CIV.
                                    CIV. PRAC. & REM. CODE §§ 38.001-.005.


                                              JURY DEMAND

 56. Plaintiff
     Plaintiff demands
               demands aa jury
                          jury trial,
                               trial, consisting
                                      consisting of
                                                 of citizens
                                                    citizens residing
                                                             residing in
                                                                      in Denton
                                                                         Denton County, Texas, and tenders the


     appropriate fee with this Original Petition.


                                                DISCOVERY

     Texas Rule
 57. Texas Rule of Civil
                   Civil Procedure
                         Procedure 47
                                   47 has been met
                                      has been met in
                                                    in this
                                                        this petition.
                                                              petition. As
                                                                        As such,
                                                                            such, Plaintiff
                                                                                   Plaintiff requests   that
                                                                                              requests that


     Defendant respond
     Defendant respond to  the Requests
                        to the Requests for
                                         for Disclosure,
                                              Disclosure, Rcquests
                                                          Requests for   Production and
                                                                    for Production   andInterrogatories
                                                                                          Interrogatories


     contained herein:


                                   1.
                                   I. REQUESTS FOR DISCLOSURE




 Plaintiff Axis
 Plaintiff Axis Buck RetailLLC's
                BuckRetail       OriginalPetition
                           LLC'sOriginal Petition                                                   Page 11 13
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 14 of 19 PageID #: 63




     1.   Pursuant to the Texas Rules of Civil Procedure,
                                               Procedure, Plaintiff request that Defendant Allied Property and


          Casualty
          Casualty Insurance
                   Insurance Company,
                             Company, disclose
                                      disclose all
                                               all information
                                                   information and/or
                                                               and/or material
                                                                      material as
                                                                               as required
                                                                                  required by Rule 194.2,
                                                                                                   194.2,


          paragraphs (a) through (1),
                                 (1), and
                                      and to
                                           to do
                                              do so
                                                  so within
                                                     within 50
                                                            50 days
                                                               days of
                                                                    of this request.


                                   II. REQUESTS FOR PRODUCTION

     1.
     1. Please
        Please produce
               produce Allied
                       Allied Property
                              Property and
                                       and Casualty
                                           Casualty Insurance
                                                    Insurance Company's
                                                              Company's complete
                                                                        complete claim
                                                                                 claim files from the


          home, regional and
          home, regional     local offices,
                         and local offices, as well
                                               well as
                                                    as third
                                                        third party
                                                               party adjusters/adjusting
                                                                      adjusters/adjusting firms
                                                                                          firms regarding
                                                                                                 regarding the
                                                                                                           the


          subject claim, including
          subject claim, including copies
                                   copies of
                                          of the
                                              the file
                                                  file jackets,
                                                       jackets, "field"
                                                                "ficld" files and notes, and drafts of
                                                                                                    of documents
                                                                                                       documents


          contained in the file
                           file for the premises
                                        premises relating
                                                 relating to
                                                           to or
                                                              or arising
                                                                 arising out
                                                                         out of
                                                                             of Plaintiffs
                                                                                Plaintiff's underlying claim.


    2. Please produce
              produce the
                      the underwriting
                          underwritingfiles
                                       files referring
                                              referringor
                                                        orrelating
                                                           relatingin
                                                                    in any
                                                                       any way
                                                                           way to
                                                                                to the
                                                                                   the policy
                                                                                       policy at
                                                                                              at issue in this


          action,
          action, including
                  including the
                            the file
                                file folders
                                     folders in
                                             in which
                                                which the
                                                      the underwriting documents are
                                                          underwriting documents are kept
                                                                                     kept and
                                                                                          and drafts
                                                                                              drafts of all


          documents in the file.


    3. Please
       Pleasc produce
              produce aa certified
                         ccrtified copy
                                   copy of
                                        of the
                                           the insurance
                                               insurance policy
                                                         policy pertaining
                                                                pertaining to
                                                                           to the claim
                                                                                  claim made subject of this


          lawsuit,
          lawsuit, including
                   including all
                             all underwriting
                                 underwriting files
                                               files and
                                                     and insurance
                                                         insurance applications
                                                                   applications sent
                                                                                sent on
                                                                                     on behalf
                                                                                        behalf of Plaintiff in its


          attempt to secure insurance on
                                      on the
                                         the Property, which
                                                       which is the subject
                                                                    subject of this suit.


    4. Please
       Please produce
              produce the electronic diary,
                      the electronic diary, including
                                            including the
                                                       the electronic
                                                           electronic and
                                                                      and paper
                                                                          paper notes
                                                                                notes made
                                                                                      made by Allied
                                                                                              Allied


          Property
          Property and Casualty Insurance
                   and Casualty Insurance Company's
                                          Company's claims personnel, contractors,
                                                    claims personnel, contractors, and third party
                                                                                   and third party


          adjusters/adjusting firms relating
                                    relating to
                                              to the
                                                 the Plaintiffs
                                                     Plaintiff's claim.


     5.
     5. Please
        Please produce
               produce all
                       all emails
                           emails and
                                  and other
                                      other forms
                                            forms of communication
                                                     communication by
                                                                   by and
                                                                      and between
                                                                          between all
                                                                                  all parties
                                                                                      parties in this
                                                                                                 this


          matter relating to the underlying
                                 underlying event,
                                            event, claim
                                                   claim or
                                                         or the
                                                            the Property,
                                                                Property, which
                                                                          which is the subject of this suit.




 Plaintiff Axis
 Plaintiff Axis Buck
                BuckRetail
                     RetailLLC's
                            LLC'sOriginal
                                 OriginalPetition
                                          Petition                                                        Page 1 14
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 15 of 19 PageID #: 64




     6. Please produce the adjusting
        Please produce      adjusting reports,
                                      reports, estimates
                                               estimates and
                                                         and appraisals
                                                              appraisals prepared
                                                                          prepared concerning
                                                                                    concerning Plaintiff's
                                                                                               Plaintiff's

         underlying claim.


     7. Please
        Please produce
               produce the field notes,
                                 notes, measurements
                                        measurements and
                                                     and file
                                                         file maintained
                                                              maintained by the adjuster(s) and engineers
                                                                                                engineers

         who physically inspected the Property, which is the subject of this suit.


     8.
     8. Please produce the emails, instant
        Please produce             instant messages
                                           messages and internal
                                                        internal correspondence
                                                                 correspondence pertaining
                                                                                pertaining to Plaintiff
                                                                                              Plaintiff'ss

         underlying claim.


     9. Please
        Please produce
               produce the videotapes, photographs
                       the videotapes, photographsand
                                                   and recordings
                                                       recordings of
                                                                  of Plaintiff
                                                                     Plaintiff or Plaintiff's
                                                                                  Plaintiff's home,
                                                                                               home,

         regardless of whether Allied
                               Allied Property
                                      Property and
                                               and Casualty
                                                   Casualty Insurance
                                                            Insurance Company
                                                                      Company intends to offer these items


         into evidence at trial.


     10.
     10. Please produce all communications,
         Please produce     communications, correspondence,
                                            correspondence, documents
                                                            documentsand
                                                                      and emails
                                                                          emails between
                                                                                 between any
                                                                                         any and all
                                                                                                 all

         assigned adjusters and/or
                            and/or agents
                                   agents and
                                          and the
                                              the Plaintiff,
                                                  Plaintiff, not
                                                             not limited
                                                                 limited to physical
                                                                            physical or audio recordings of all


         conversations between Plaintiff and any and all
                                                     all assigned adjusters and/or agents.


     11. Please produce
     11. Please produce all audio
                            audio recordings
                                  recordings or
                                             or transcripts
                                                transcripts of
                                                            of conversations,
                                                               conversations, calls,
                                                                              calls, text,
                                                                                     text, email
                                                                                           email or any other


         data
         data sent to and from
                          from Plaintiff
                               Plaintiff by any and all assigned
                                                        assigned adjusters and/or agents
                                                                 adjusters and/or agents after their letter of


         representation sent by counsel.


     12. Please provide
     12. Please provide copies
                        copies of all marketing
                               of all marketing material
                                                material sent
                                                         sent on
                                                              on behalf of Allied
                                                                           Allied Property
                                                                                  Property and
                                                                                           and Casualty
                                                                                               Casualty


         Insurance Company
         Insurance Company and/or
                           and/or its
                                   its agents
                                       agentsafter
                                              after the
                                                     the date
                                                         date of
                                                              of loss
                                                                 loss of
                                                                      of the
                                                                         the Property,
                                                                             Property, which
                                                                                       which is the subject
                                                                                                    subject of


         this suit.


     13.
     13. Please provide all correspondence between
                                           between Allied Property and Casualty Insurance Company and its


         assigned
         assigned adjuster,
                  adjuster, and all correspondence
                            and all  correspondence between
                                                    between Allied
                                                            Allied Property
                                                                   Property and
                                                                            and Casualty
                                                                                 Casualty Insurance
                                                                                           Insurance



 Plaintiff Axis Buck
 Plainttffflxis      Retail LLC's
                Buck Retail LLC'sOriginal
                                  Original Petition                                                  Page 1I 15
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 16 of 19 PageID #: 65




         Company
         Company and
                 and its assigned
                         assigned agents,
                                  agents, after
                                          after the
                                                 the date
                                                     date of
                                                          of loss
                                                             loss of
                                                                  of the
                                                                     the Property,
                                                                         Property, which
                                                                                   which is
                                                                                         is the subject of this


         suit.


                                         III. INTERROGATORIES
                                         III.

     1. Please identify
     1. Please identify any person Allied
                        any person Allied Property
                                          Property and
                                                   and Casualty
                                                       Casualty Insurance
                                                                Insurance Company
                                                                          Company expects
                                                                                  expects to
                                                                                           to call
                                                                                              call to


         testify at the time of trial.


     2. Please
        Please identify
               identify the persons involved
                        the persons involved in
                                              in the
                                                 the investigation and handling
                                                     investigation and handling of
                                                                                of Plaintiff's
                                                                                   Plaintiff's claim
                                                                                               claim for
                                                                                                     for


         insurance
         insurance benefits
                   benefits arising
                            arising from
                                     from damage
                                          damage relating
                                                  relating to
                                                            to the
                                                               the underlying
                                                                   underlying event,
                                                                              evcnt, claim
                                                                                     claim or the
                                                                                              the Property,
                                                                                                  Property,


         which is the subject of this suit, and include
                                                include a brief description of the involvement
                                                                                   involvement of each person


         identified, their employer, and the date(s) of such involvement.


     3. If Allied
           Allied Property
                  Property and Casualty
                               Casualty Insurance
                                        Insurance Company
                                                  Company or Allied Property
                                                                    Property and
                                                                             and Casualty
                                                                                 Casualty Insurance
                                                                                           Insurance


         Company's representatives
                   representatives performed
                                   performed any
                                             any investigative
                                                 investigative steps
                                                                steps in
                                                                       in addition
                                                                          addition to
                                                                                   to what
                                                                                      what is
                                                                                           is reflected
                                                                                              reflected in the


         claims              generally describe
         claims file, please generally describc those investigative steps
                                                those investigative steps conducted
                                                                          conducted by Allied Property
                                                                                    by Allicd Property and


         Casualty
         Casualty Insurance
                  Insurance Company
                            Companyor
                                    or any    Allied Property
                                       any of Allied Property and
                                                               and Casualty
                                                                    Casualty Insurance
                                                                              Insurance Company's
                                                                                        Company's


         representatives
         representatives with
                         with respect
                              respect to
                                       to the
                                          the facts
                                              facts surrounding
                                                    surrounding the
                                                                the circumstances
                                                                    circumstances of the subject loss. Identify


         the persons involved in each step.


     4. Please
        Please identify
               identify by       author, and result the estimates,
                        by date, author,                estimates, appraisals,
                                                                   appraisals, engineering,
                                                                               engineering, mold     other
                                                                                            mold and other


                                result of
         reports generated as a result    Allied Property
                                       of Allied Property and
                                                          and Casualty
                                                              Casualty Insurance
                                                                        Insurance Company's
                                                                                  Company's investigation.


                                                              and timing of payment:
     5. Please state the following concerning notice of claim and


         a.                                                                 Insurance Company
                                                                   Casualty Insurance
                  The date and manner in which Allied Property and Casualty           Company received


 notice of the claim;




 PlaintiffAxis
 Plaintiff Axis BuckRetail
                Buck RetailLLC's
                           LLC 'sOriginal
                                 Original Petition
                                          Petition                                                   Page 11 16
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 17 of 19 PageID #: 66




         b.      The date
                 The date and
                           and manner
                                manner in
                                        in which
                                            whichAllied
                                                  AlliedProperty
                                                         Property and
                                                                   andCasualty
                                                                       CasualtyInsurance
                                                                                 Insurance Company
                                                                                            Company


 acknowledged receipt of the claim;


         c.
         C.      The date
                 The date and
                           and manner
                                manner in
                                        in which
                                            whichAllied
                                                  AlliedProperty
                                                         Property and
                                                                   andCasualty
                                                                       CasualtyInsurance
                                                                                 Insurance Company
                                                                                            Company


                         of the claim;
 commenced investigation of


         d.      The date and manner in which Allied Property and Casualty Insurance Company requested


                 from the claimant
                 from     claimant all  items, statements,
                                   all items,  statements, and
                                                           and forms
                                                               forms that
                                                                      that Allied
                                                                           Allied Property
                                                                                   Property and
                                                                                             and Casualty
                                                                                                  Casualty


                 Insurance Company
                 Insurance Company reasonably
                                   reasonably believed,
                                              bclieved, at
                                                        at the
                                                           the time,
                                                               time, would
                                                                     would be required from the claimant
                                                                                                claimant


                 pursuant to the investigation; and


         c.
         C.                                   Allied Property
                 The date and manner in which Allied Property and Casualty
                                                                  Casualty Insurance
                                                                           Insurance Company
                                                                                     Company notified
                                                                                             notified


                 the claimant in writing of
                                         of the
                                            the acceptance
                                                acceptance or rejection of the claim.


     6. Please identify by date, amount
                                 amount and
                                        and reason, the insurance proceeds payments made by Defendant, or


         on Defendant's
            Defendant's behalf,
                        behalf, to the Plaintiff.


     7. Has             claim for insurance
        Has Plaintiff's claim     insurance benefits
                                            benefits been
                                                     been rejected
                                                          rejected or
                                                                   or denied?
                                                                      denied? If
                                                                              If so,
                                                                                 so, state the
                                                                                           the reasons
                                                                                               reasons for
                                                                                                       for


         rejecting/denying the claim.                                _

     8. When was the date Allied Property
                                 Property and
                                          and Casualty Insurance
                                                       Insurance Company anticipated litigation?


     9. Have     documents (including
        Have any documents (including those maintained electronically)
                                      those maintained electronically) relating
                                                                       relating to
                                                                                to the investigation
                                                                                        investigation or


         handling
         handling of Plaintiff's claim
                  of Plaintiff's claim for insurance benefits
                                       for insurance benefits been
                                                              been destroyed
                                                                   destroyed or
                                                                             or disposed
                                                                                disposed of?
                                                                                         of? If so, please
                                                                                                    please


         identify
         identify what,
                  what, when
                        when and why the
                             and why     document was destroyed,
                                     the document     destroyed, and describe
                                                                     describe Allied
                                                                              Allied Property and
                                                                                     Property and


         Casualty Insurance Company's document retention policy.




 Plaintiff Axis Buck Retail LLC's
 Plaintiff                  LLC's Original
                                  Original Petition                                             Page 11 17
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 18 of 19 PageID #: 67




     10. Does Allied
     10. Does Allied Property
                     Property and Casualty Insurance
                              and Casualty Insurance Company
                                                     Company contend
                                                             contend that
                                                                     that the
                                                                          the insured's premises
                                                                                        premises were
                                                                                                 were


         damaged by storm-related
                    storm-related events
                                  events and/or
                                         andlor any
                                                any excluded
                                                    excludedperil?
                                                             peril? If so, state the general factual basis for


         this contention.


     11.
     11. Does
         Does Allied Property and
              Allied Property and Casualty
                                  Casualty Insurance
                                           Insurance Company
                                                     Companycontend
                                                             contendthat
                                                                     that any
                                                                          any act
                                                                              act or
                                                                                  or omission
                                                                                     omission by the
                                                                                                 the


         Plaintiff
         Plaintiff voided,
                   voided, nullified,
                           nullified,waived
                                      waivedor
                                             orbreached
                                                breachedthe
                                                         theinsurance
                                                             insurancepolicy
                                                                       policyininany
                                                                                  anyway?
                                                                                     way? If
                                                                                           lf so, state the


         general factual basis for this contention.


     12.
     12. Does
         Does Allied Property and
              Allied Property and Casualty
                                  Casualty Insurance
                                           Insurance Company
                                                     Company contend
                                                             contend that
                                                                     that the
                                                                          the Plaintiff failed to satisfy


         any condition
             condition precedent
                       precedent or
                                 or covenant
                                    covenantof
                                             ofthe
                                                the Policy
                                                    Policyin
                                                           inany
                                                              anyway?
                                                                 way? If so, state the general
                                                                                       general factual
                                                                                               factual basis


         for this contention.


     13.
     13. How
         How is the performance
                    performance of
                                of the
                                   the adjuster(s)
                                       adjuster(s) involved
                                                    involvedin
                                                             in handling
                                                                handling Plaintiff's
                                                                         Plaintiff's claim
                                                                                     claim evaluated?
                                                                                           evaluated? State
                                                                                                      State

         what performance measures
         what performance measuresare
                                   are used and describe
                                       used and describe Allied
                                                         Allied Property
                                                                 Property and
                                                                           and Casualty
                                                                                Casualty Insurance
                                                                                          Insurance


         Company's bonus or
         Company's bonus or incentive
                            incentive plan for adjusters.


                                               CONCLUSION

 58. Plaintiff
 58. Plaintiff prays
               prays that judgment
                           judgment be
                                    be entered
                                       entered against
                                               against Defendant
                                                       Defendant Allied
                                                                 Allied Property
                                                                        Property and
                                                                                 and Casualty
                                                                                     Casualty Insurance
                                                                                               Insurance


     Company
     Company and
             and that Plaintiff be awarded
                                   awarded all
                                           all of its actual
                                                      actual damages,
                                                             damages, consequential
                                                                      consequential damages,
                                                                                    damages, prejudgment
                                                                                             prejudgment


     interest,
     interest, additional
               additional statutory
                          statutory damages,
                                    damages, post
                                             post judgment
                                                   judgment interest,
                                                             interest, reasonable
                                                                       reasonable and
                                                                                  and necessary
                                                                                      necessary attorney's fees,


     court costs and for all such other
                                  other relief,
                                        relief, general
                                                general or
                                                        or specific,
                                                           specific, in
                                                                     in law or in equity, whether pled or un-pled


     within this Original Petition.


                                                      PT2 A VF7?
                                                      PRAYER




 Plaintiff Axis Buck
 PlaintiffAxis  BuckRetail  LLC's Original
                     Retail LLC's Original Petition
                                           Petition                                                   Page 11 18
Case 4:20-cv-00331-ALM Document 3 Filed 04/20/20 Page 19 of 19 PageID #: 68




          WHEREFORE, PREMISES
                     PREMISES CONSIDERED,
                              CONSIDERED, Plaintiff prays
                                                    prays itit be
                                                               be awarded
                                                                  awarded all such relief to which it


 is due as a result of the acts of Defendant Allied Property and Casualty Insurance Company, and for all such

 other relief to which Plaintiff may be justly and rightfully entitled. In addition, Plaintiff requests the award


 of treble
    treble damages
           damages under
                   under the
                         the Texas
                             Texas Insurance
                                   InsuranceCode,
                                             Code,attorney's
                                                   attorney'sfees
                                                              feesfor
                                                                   for the
                                                                        the trial
                                                                            trial and
                                                                                  and any appeal
                                                                                          appeal of this
                                                                                                     this

 lawsuit, for all costs of Court on
                                 on its
                                    its behalf
                                        behalf expended,
                                               expended, for
                                                         for pre
                                                             prejudgment
                                                                 judgment and
                                                                          and post-judgment
                                                                              post judgmcnt interest as allowed


                               further relief,
 by law, and for any other and further relief, either
                                               either at law or in equity, to which Plaintiff may show itself to

 be justly entitled.




                                                    RESPECTFULLY
                                                    RESPECTF'ULLY SUBMITTED,

                                                    dil.SPmv PGittBwjD'Yli
                                                    j/Seezn/Pattorsary
                                                    McCLENNY MOSELEY
                                                    MCCLENNY MOSELEY &
                                                                     & ASSOCIATES,
                                                                        ASSOCIATES,
                                                    PLLC
                                                     James M. McClenny
                                                     State Bar No. 24091857
                                                     J. Zachary Moseley
                                                                 Moseley
                                                     State Bar No. 24092863
                                                     Sean
                                                     Sean Patterson
                                                     State Bar No. 24073546
                                                     516 Heights Boulevard
                                                     Houston,
                                                     Houston, Texas 77007
                                                     Principal Office No.
                                                                        No. (713)
                                                                            (713) 334-6121
                                                     Facsimile: (713) 322-5953
                                                    JJames@mma-plIc.com
                                                      . ames . nima-.pllc.com
                                                     Zach(a~mma-pllc.com
                                                     Zach@mma-pllc.com
                                                     Sean@mma-pllc.com
                                                     Sean~t)mma-pllc.com
                                                     ATTORNEYS
                                                     ATTORNEYS FOR       FOR PLAINTIFF




 Plaintiff Axis BuckRetafl
 PlaintiffAxis  Buck RetailLLC's
                            LLC'sOi-iginal
                                  Original Petition
                                           Petition                                                    Page 11 19
